United States Court of Appeals
                         For the First Circuit


    No. 08-2276

                           FRANKLIN MCCREATH,

                               Petitioner,

                                   v.

                          ERIC H. HOLDER, JR.,*

                               Respondent.


                              ERRATA SHEET

         The opinion of this Court issued on July 21, 2009 is amended
    as follows:

         On page 4, line 6, "December 12, 2001" should be replaced
    with "December 12, 1997"




*
     Pursuant to Fed. R. App. P. 43(c)(2), Attorney General Eric H.
Holder, Jr. has been substituted for former Attorney General Michael
B. Mukasey as the respondent.